ORDER
Lisa Cameron (Mother) appeals the trial court’s judgment awarding Mike Davis (Father) primary physical custody of their daughter, contending that the judgment was not supported by substantial evidence and was against the weight of the evidence. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial *619court is affirmed in accordance with Rule 84.16(b).